Exhibit CONSULTING AGREEMENT This Consulting Agreement (the “Agreement”), effective as of September 15, 2008 is entered into by and between, Element 21 Golf Company, a Delaware corporation (herein referred to as the “Company”), and David Sindalovsky, (herein referred to as the “Consultant”). This agreement supersedes any prior oral or written agreements between the parties hereto. RECITALS WHEREAS, the Company desires to engage the Consultant to perform the Consulting Services (as such term is defined below) pursuant to and in accordance with the terms of this Agreement; WHEREAS, the Consultant wishes to provide the Consulting Services to the Company pursuant to and in accordance with the terms of this Agreement; NOW THEREFORE, in consideration of the promises and the mutual covenants and agreements hereinafter set forth, the parties hereto covenant and agree as follows: 1.Term of Consultancy.
